DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Note: This action is in response to an Applicant Arguments/Remarks Made in an Amendment received on November 02, 2021. Claims 1-2, 4, 6-13, and 15-18 are currently pending. Claims 3, 5, and 14 have been canceled. 

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 16, it appears that “in to” should read “into”.  Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities: Claims 6 and 7 depend off claim 5 which was canceled and included into claim 1, so it seems that claims 6 and 7 were meant to be dependent off claim 1.

Response to Arguments
Applicant's arguments filed November 02, 2021 have been fully considered but they are not persuasive.  In response to applicant's argument that none of the previously cited prior art disclose a mixing and delivery device adapted to deliver a controlled amount of the liquid composition into the bone substitute chamber to be absorbed by the bone substitute material and form a flowable, homogenous bone substitute material composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Trieu et al. .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4, 6-10, 12, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application 2010/0114067), hereinafter “Trieu”, in view of Brahm (U.S. Patent 8,932,805).
Regarding claim 1, Trieu discloses a mixing and delivery device (100, ¶34) comprising:
a liquid chamber (118, ¶37) capable of receiving a liquid composition (i.e. the chamber stores single or multiple liquid components, ¶37); 
a bone substitute material chamber (120) including at least one seal (107, ¶35) around an upper perimeter (i.e. perimeter defined by periphery of 102 defining 107) of the bone substitute material chamber and capable of receiving a bone substitute material (each chamber stores and transports single of multiple liquid components, ¶37); 

a barrel (102, ¶34); 
a plunger (109, ¶35); and 
a suction port (i.e. port defined by upper opening of 109 receiving 115) located on a distal end of the plunger (i.e. end defining upper opening of 109 receiving 115), and 
wherein the device is capable of delivering a controlled amount of the liquid composition into the bone substitute chamber to be absorbed by the bone substitute material and form a flowable, homogenous bone substitute material composition (i.e. device (100) is capable of delivering a controlled amount of the liquid composition into the bone substitute material chamber since Trieu discloses two separate chambers wherein the material from a liquid chamber (118) is mixed with material in a bone substitute chamber (120) (paragraph 0039), such that the liquid composition (126) in the liquid chamber is capable of being absorbed by the material in another chamber to form a flowable, homogenous material composition (paragraph 0040). The bone substitute material is not positively recited in claim 1, therefore the prior art of record does not need to specifically disclose bone substitute material and its particulars).  
Trieu fails to disclose the liquid composition comprising one or more human birth tissue composition, carrier composition, or patient-derived composition.
However, Brahm teaches the use of a human birth tissue composition in combination with structural carriers for the repair of bone (see column 9, lines 52-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Trieu with the liquid composition 

    PNG
    media_image1.png
    527
    323
    media_image1.png
    Greyscale

Regarding claim 2, the modified Trieu’s device discloses wherein the plunger is capable of engaging the barrel (i.e. via the interaction between 102 and 111 of Trieu).  
Regarding claim 4, the modified Trieu’s device discloses wherein the flowable, homogenous bone substitute material composition flows under positive pressure (i.e. pressure provided by 109, see ¶41 of Trieu).  

Regarding claim 7, the modified Trieu device discloses wherein the carrier composition comprises Minimum Essential Medium, Dulbecco's Modified Eagle's Medium (DMEM), and human albumin 25% solution (see column 5, lines 50-56 of Brahm).  
Regarding claim 8, the modified Trieu’s device discloses wherein the suction port is capable of receiving a source of air pressure (i.e. the port is an opening defined by 109 that is fully capable of receiving a source of air pressure of Trieu).  
Regarding claim 9, the modified Trieu’s device wherein the device is disposable (i.e. the device is fully capable of being disposed).  
Regarding claim 10, the modified Trieu’s device wherein the liquid chamber is in liquid communication with the liquid delivery port (see Figure 10 and ¶40 of Trieu).  
Regarding claim 12, the modified Trieu’s device discloses a method of delivering a flowable, homogenous material composition (i.e. composition defined by mixing 126, 127, and 128, see ¶2 and ¶18 of Trieu) comprising the steps of: drawing (i.e. by moving 109 in proximal and distal directions to thereby mix the compositions of Trieu) the liquid composition (126 of Trieu) into the bone substitute material chamber of the mixing and delivery device (see ¶37 referring to the compositions being capable of being located in any of the chambers of Trieu) to form a flowable, homogenous bone substitute material composition (i.e. composition defined by mixing 126, 127, and 128, see ¶0002 and 
Regarding claim 15, the modified Trieu’s device discloses a method wherein the liquid composition comprises one or more human birth tissue composition, carrier composition, or patient-derived composition (see column 9, lines 52-64 of Brahm).  
Regarding claim 16, the modified Trieu’s device discloses a method wherein the human birth tissue composition comprises morselized amniotic membrane and amniotic fluid (claim 1 and column 4, lines 34-38 of Brahm).  
Regarding claim 17, the modified Trieu’s device discloses a method wherein the carrier composition comprises Minimum Essential Medium, Dulbecco's Modified Eagle's Medium (DMEM), and human albumin 25% solution (see column 5, lines 50-56 of Brahm).  
Regarding claim 18, the modified Trieu’s device discloses a method wherein the flowable, homogenous bone substitute material composition flows at normal atmosphere, under positive pressure, or under negative pressure (i.e. positive pressure is provided by 109, see ¶0041 of Trieu).  

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application 2010/0114067) and Brahm (U.S. Patent 8,932,805), as applied to claim 1 above, in view of Kunjachan (U.S. Patent 8,716,363).

It would have been obvious to one of ordinary skill in the art at the time of invention was made to construct the invention of Trieu et al. with the device being part of a kit capable of being used by a medical professional in view of Kunjachan in order to provide a set of all components needed to effectively make and use the mixing and delivery device (Fig. 4; col. 11, lines 15-35).  

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trieu et al. (U.S. Patent Application 2010/0114067) and Brahm (U.S. Patent 8,932,805), as applied to claim 12 above, in view of Brandhorst et al. (U.S. Patent 5,181,918), hereinafter “Brandhorst”.
Regarding claim 13, the modified Trieu’s device fails to disclose the method steps of immersing the liquid delivery port located on the proximal end of the liquid chamber in the liquid composition and drawing the liquid composition into the bone substitute material chamber under negative pressure.  
However, Brandhorst teaches immersing a liquid delivery port (20) located on a proximal end (i.e. end adjacent 20 as best seen in the Figure) of a liquid chamber (i.e. chamber defined by 10) in a liquid composition and drawing the liquid composition into the liquid chamber under negative pressure (i.e. via 15) (see Figure and column 3, lines 6-17). 
. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775

/ZADE COLEY/Primary Examiner, Art Unit 3775